         Case 1:15-cv-14137-DJC Document 266 Filed 05/03/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
ORLANDO O. RILEY,                   )
            Plaintiff               )                Civil Action No.: 1:15-CV-14137-DJC
                                    )
v.                                  )
                                    )
MASSACHUSETTS DEPARTMENT            )
 OF STATE POLICE,                   )
            Defendant               )
____________________________________)

                             REVISED AMENDED JUDGMENT

       After trial, and after decision on Plaintiff Orlando Riley’s Motion to Alter or Amend the

Judgment (Doc. 265) and decision on Defendant the Massachusetts Department of State Police’s

Motion for Judgment as a Matter of Law under Fed. R. Civ. P. 50(b) or, Alternatively, for a New

Trial under Fed. R. Civ. P. 59 (Doc. 264), it is hereby ordered and adjudged that:

       1.      Judgment shall enter for the plaintiff on his complaint for discrimination under 42

U.S.C. §2000e et seq. in the amount of $79,000.00 in back pay. To this sum, the Court adds

prejudgment interest at the federal rate of interest per annum referenced in 28 U.S.C. §1961 in an

amount to be determined by the Clerk of the Court for the period from December 14, 2015

through the date of entry of Final Judgment.

       2.      Judgment shall enter for the plaintiff on his complaint for discrimination under 42

U.S.C. §2000e et seq. in the amount of $51,000.00 in emotional distress.

       3.      To the sums set forth in paragraphs 1 - 2 of this Order, the Court adds post-

judgment interest at the federal rate of interest per annum referenced in 28 U.S.C. §1961 in an

amount to be determined by the Clerk of the Court for the period from the day after the date of
         Case 1:15-cv-14137-DJC Document 266 Filed 05/03/19 Page 2 of 2



entry of Final Judgment to the date of payment by Defendant of the amounts set forth in this

Revised Amended Judgment.

        4.       Judgment shall enter instating plaintiff into the next available Massachusetts State

Police Recruit Training Troop (RTT) Academy without precondition. Upon successful

completion and graduation from that RTT Academy, plaintiff shall be eligible to be sworn in as a

Massachusetts State Trooper to the same extent as all other successful graduates. Upon entry into

the state police force, plaintiff shall be assigned the rank, pay rate, benefits and seniority to

which he would be entitled had he successfully completed the 80th RTT and been sworn-in as a

Trooper at the conclusion of that RTT. Defendant shall not discriminate against Riley because

he has filed a charge of discrimination or testified, or participated in this lawsuit under 42 U.S.C.

§2000e et seq.

        5.       Defendant shall pay plaintiff his reasonable attorneys’ fees and costs pursuant to

an Order to be issued separately by the Court following plaintiff’s submission of his petition for

fees pursuant to 42 U.S.C. §2000e et seq.

                                               ORDER

        6.       Defendant is to pay plaintiff damages and interest as set forth in paragraphs 1-3 of

this Revised Amended Judgment. Defendant is to instate Plaintiff in the next available Recruit

Training Troop Academy in accordance with the terms of paragraph 4. Defendant is to pay

plaintiff reasonable attorneys’ fees and costs as ordered pursuant to paragraph 5.

                                        By the Court,




                                        __________________________________________
                                        Denise J. Casper
                                        Judge, U.S. District Court, District of Massachusetts
Date:
